PER CURIAM.
Plaintiff Clarence Brent Haeberle appeals the district court’s grant of judgment on the pleadings in favor of the defendants. University of Louisville, et al. (“the University”). In response to an allegedly unlawful denial of his tenure application, Professor Haeberle had raised a variety of federal and state-law claims against the University. The district court granted the University’s motion for judgment on the pleadings with respect to the federal claims, finding them to be time-barred under Kentucky’s one-year statute of limitations. The district court then remanded the state common-law claims to the Kentucky state court. The central question for this panel to determine is when the limitations period began to run. As the pleadings conclusively demonstrate that Haeberle’s cause of action accrued more than a year before he filed his complaint, we affirm the district court.
I
On July 1, 1987, the University hired Haeberle as a clinical instructor in the Department of Prosthodonties, which is part of the University’s School of Dentistry. On October 1, 1992, Haeberle became a full-time assistant professor. Like many assistant professors, Haeberle aspired to become a fully tenured professor. The guidelines for tenure were set out in the University’s “Red Book.” which listed some of the factors that university officials may take into consideration in deciding whether to grant tenure. Allegedly relying on these guidelines. Haeberle consciously tailored his professional and scholarly activities to maximize his chances for attaining tenure. These efforts included publishing several articles and making numerous presentations around both the state and the nation.
In August 1998, Haeberle submitted his application for tenure. The Dental School’s Faculty Review Committee reviewed the application and recommended that he be granted tenure. The Dean of the Dental School agreed with the recommendation and forwarded it to Joel Kap-lan, the University’s Vice President for Health Affairs. Kaplan disagreed, however, and recommended that Haeberle be denied tenure because of the inadequacy of his research and publications. Kaplan forwarded his recommendation to the University’s Provost, Carol Garrison. She agreed with Kaplan, and passed her negative recommendation (along with Kaplan’s) to University President John Shumaker. *897Shumaker agreed with their assessment and notified the Board of Trustees that tenure would be denied and that Hae-berle’s employment would be terminated on March 31, 2000. According to the University’s answer to the complaint and its concessions made at oral argument, the Board apparently did not take specific action on President Shumaker’s notification that Haeberle would be denied tenure.
The actual date on which the University first informed Haeberle of the tenure denial is unclear.1 We do know, however, that Haeberle appealed the President’s decision by filing a grievance with the Faculty Grievance Committee. The committee held a hearing on this appeal on September 7, 1999. Thus, the University must have notified Haeberle of the tenure denial sometime before September 7, 1999. After its healing, the Faculty Grievance Committee recommended that the University should reconsider its decision and grant Haeberle tenure. Despite the recommendation, the Board of Trustees refused to grant tenure and notified Haeberle of this decision on March 1, 2000.
On December 21, 2000, Haeberle filed an action in Kentucky state court. The case was subsequently removed to federal district court upon the University’s request. In his initial complaint, Haeberle alleged that the University violated his due process rights under both the Fourteenth Amendment and § 2 of Kentucky Constitution. He also alleged, under 42 U.S.C. § 1985, that the defendants conspired to deprive him of his due process rights. The University filed a motion for judgment on the pleadings on April 17, 2001. Hae-berle responded by filing an amended complaint on May 14, 2001 (which was accepted and filed by the district court on August 6, 2001).
In the amended complaint, Haeberle reaffirmed every allegation of the initial complaint. He also added a number of new federal claims, including violations of his freedom of association and equal protection rights. Specifically, Haeberle alleged that he was punished for associating with unnamed Dental School officials. He also claimed that the University violated his equal protection rights by granting tenure to a woman with equal credentials. Finally, Haeberle raised tort and contract claims under state law.
The district court rejected the claims in Haeberle’s first complaint on November 5, 2001, while explicitly reserving judgment on the claims of the amended complaint. In rejecting the first complaint, the district court relied on a variety of grounds. For example, it rejected the § 1983 damages claims (with respect to certain defendants) on the basis of state sovereign immunity. With respect to Haeberle’s request for in-junctive relief pursuant to § 1983 and the state due process claim, the district court held that Haeberle had no property interest in the grant of tenure absent a state law or express contract.2 The district court also dismissed the § 1985 claim because Haeberle failed to allege any “class-based discriminatory animus.” All of the claims raised in the first complaint were dismissed on the merits.
*898The district court rejected Haeberle’s amended complaint on April 22, 2002. In a shorter opinion, the district court granted the University judgment on the pleadings with respect to all of the federal claims (raised pursuant to § 1983) because they were time-barred by the one-year statute of limitations in Kentucky. The district court declined to grant judgment to the University with respect to the state-law tort and contract claims, choosing instead to remand them back to the Kentucky state court. Haeberle timely appealed the decisions from both of the opinions.
II
“The standard of review applicable to a motion for judgment on the pleadings under Fed. R. Civ. Pro. 12(c) is the same de novo standard applicable to a motion to dismiss under Rule 12(b)(6).” Ziegler v. IBP Hog Market, 249 F.3d 509, 511-12 (6th Cir.2001).
For § 1983 actions originating in Kentucky, this court has held that the applicable statute of limitations is one year. Collard v. Kentucky Bd. of Nursing, 896 F.2d 179, 182 (6th Cir.1990) (“Accordingly, we conclude that section 1983 actions in Kentucky are limited by the one-year statute of limitations found in section 413.140(1)(a).”). The statute of limitations “begins to run when the plaintiff knows or has reason to know that the act providing the basis of his or her injury has occurred.” Collyer v. Darling, 98 F.3d 211, 220 (6th Cir.1996). The only material question in this case is whether Haeberle’s federal claims (filed on December 21, 2000) were filed within one year from the time he knew or should have known about the University’s decision to deny him tenure. Accordingly, our conclusion depends solely on when the cause of action accrued. The University contends that the statute of limitations commenced at some point prior to September 7, 1999, when the Faculty Grievance Committee held its hearing. Appellees’ Brief at 15. Haeberle maintains that the appropriate date is March 2000, when the University denied Hae-berle’s administrative appeals. Appellant’s Brief at 17.
The Supreme Court addressed this very question in Delaware State College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980). In Ricks, the Court held that in cases involving tenure denials, courts should apply the date the plaintiff was notified of the tenure denial, and not the date marking the end of the grievance (i.e., administrative appeal) process.
We conclude ... that the limitations period commenced to run when the tenure decision was made and [plaintiff] was notified.... The grievance procedure, by its nature, is a remedy for a prior decision, not an opportunity to influence that decision before it is made.... [We also conclude] that the pendency of a grievance, or some other method of collateral review of an employment decision, does not toll the running of the limitations period.
Id. at 259, 261, 101 S.Ct. 498 (emphasis in original). Focusing strictly on the dates provided in Haeberle’s pleading, we know that the University must have notified Haeberle prior to the September 7, 1999, hearing in which Haeberle (by his own words in the complaint) “appealed his denial of tenure.” Complaint, H 31. Haeberle filed his original complaint on December 21, 2000, more than a year after the date of the hearing. Because Ricks controls, Haeberle’s late filing would normally mark the end of our discussion. Haeberle, however, raises several arguments as to why the district court erred in finding his federal claims to be time-barred. We address each argument in turn.
*899III
A
First, Haeberle argues that, in granting the University judgment on the pleadings, the district court erroneously considered a letter from President Shumaker that was extrinsic to the pleadings. Specifically, Haeberle claims that the district court made its decision “based upon [the February 1999] letter attached to a Reply Brief filed by Defendants below.” Appellant’s Brief at 18. In the letter, dated February 22, 1999, Shumaker informed Haeberle that his application for tenure had been denied.
On a motion for judgment on the pleadings, this court may only look at the pleadings themselves and exhibits “incorporated by reference into the complaint.” Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997); Fed.R.Civ.P. 12(c). The letter was clearly not a part of pleadings, nor was it referenced in Haeberle’s complaint.
The district court’s opinion, however, never mentioned the letter. In fact, the district court relied specifically on the September date included in Haeberle’s complaint to reach its conclusion. (“The plaintiffs complaint reveals that he was notified that the Board of Trustees had denied his application for tenure sometime before September 7, 1999.”). Haeberle’s first argument lacks merit.
B
Second, Haeberle avers that this court should apply the March 2000 date because the University’s action was not yet final, or alternatively, because the University failed to abide by its internal tenure procedures when it rejected his tenure application. In making this argument, Haeberle relies on a series of regulations in § 4.1.5(H)(6)-(12) in the Red Book (“Acquisition of Tenure”). Essentially, Haeberle contends that the regulations required the Board to make a final decision after it received the negative recommendation from President Shumaker. Because the Board never acted, Hae-berle claims that the University’s action (prior to March 2000) should not be considered “final” under the applicable Red Book regulations.
Haeberle, however, misreads the Red Book regulations, which read, in part, as follows:
(7) The President shall make the final recommendation concerning tenure for any faculty member whose status is to be acted upon by the Board of Trustees and shall inform the Board concerning the nonrenewal of contract for any faculty member completing the sixth year of service counted toward tenure.
(9) The Board of .Trustees shall take final action to grant tenure after an affirmative recommendation by the President. In addition, in any case where the initial recommendation to deny tenure is by the President, the Trustees shall decide whether to grant tenure after considering the President’s original recommendation, the Report of the Faculty Grievance Committee and the response of the President and the candidate.
(11) Faculty members not recommended for tenure shall be informed by the President within seven days after the decision has been reported to the Board of Trustees.
The first problem with Haeberle’s reading of the regulations is that many of them apply only when the President makes the initial negative recommendation. In this case, however, Vice-President Kaplan made the initial recommendation. A second problem is that the regulations never state that the Board must ratify the President’s negative recommendation when the initial negative recommendation comes *900from someone other than the President. Instead, § 9 requires the Board to act after either an affirmative recommendation, or when the initial negative recommendation comes from the President. If Haeberle’s interpretation of the regulations were correct, meaning that all recommendations required Board action, much of the language in § 9 would be superfluous.3
In light of the text of the regulations, we find that the Board was not required to act after President’s Shumaker’s negative recommendation. Accordingly, the notification by President Shumaker, which happened at some point prior to September 7, 1999, was sufficient to provide Haeberle with notice of his alleged injury. To hold otherwise would suggest that Haeberle could have remained employed indefinitely so long as the Board never acted, despite the President’s negative recommendation. Thus, even assuming these regulations were part of the pleadings (which is questionable), Haeberle’s argument fails.
C
Third, although Haeberle concedes that the statute of limitations question is one of federal law, he contends that the district court should have looked to Kentucky law in order to determine when the University’s decision was final. Appellant’s Brief at 22-27. The argument is that because the University is a “creature of the state of Kentucky,” it is therefore “subject to the interpretations of the Kentucky Supreme Court and the Kentucky legislature” with respect to the finality of state entity decisions. Thus, according to Haeberle, the Kentucky Supreme Court’s decision in Board of Trustees of University of Kentucky v. Hayse, 782 S.W.2d 609 (Ky.1989), requires this court to find that the Univer-shy’s actions in 1999 should not be considered final.
First, it is not clear that Hayse is even ' relevant to the statute of limitations question. In Collard v. Kentucky Board of Nursing, this court explained that “federal law and not state law is relevant for the purpose of characterizing a section 1983 claim. Accordingly, federal law governs the question of when that limitations period begins to run.” 896 F.2d 179, 183 (6th Cir.1990) (internal citations omitted) (quoting McCune v. City of Grand Rapids, 842 F.2d 903, 905 (6th Cir.1988)).
Even assuming Hayse is relevant, it does not support Haeberle’s position. In Hayse, a professor at the University of Kentucky applied for tenure during the 1976-77 academic year, but the school rejected his application. 782 S.W.2d at 611. The professor then signed a contract, in February 1977, that provided him with a one-year “terminal appointment.” Id. at 611, 613. The professor filed a second application for tenure the next academic year, but the university rejected his application in May 1978. The Kentucky Supreme Court had to decide when the statute of limitations period began. The court held that the professor’s cause of action accrued in May 1978, and not February 1977. Id. at 613.
It is not completely clear how Haeberle thinks Hayse should be applied in this case. On the one hand, Haeberle might be suggesting that Hayse stands for the proposition that no action by a Kentucky university is final until the Board of Trustees acts in accordance with proper regulations. In Hayse, however, the Kentucky Supreme Court merely repeated a lower court’s finding that, under the University of Kentucky’s regulations, the Board of *901Trustees had final authority “to approve or disapprove” an application for tenure. Id. at 611. It did not declare a general rule that all decisions regarding tenure by all Kentucky universities must come from their Boards of Trustees. If anything, Hayse undermines Haeberle’s position. The Hayse court ultimately found that the plaintiffs cause of action accrued on May 5, 1978 (the date of the second tenure denial), even though the Board of Trustees had not acted upon his application for tenure. Id. at 612, 613. Regardless, unlike the University of Kentucky’s regulations in Hayse, the University of Louisville’s regulations did not require the Board to act on negative recommendations.
Alternatively, Haeberle might be citing Hayse for the more limited proposition that a university’s action must be final before a plaintiff can possibly have notice of the act that initiates the limitations period. Even assuming Haeberle’s reading is correct, we have already concluded that the President’s negative recommendation represented a final decision for purposes of determining when Haeberle’s cause of action accrued.
D
Fourth, Haeberle suggests that the district never overruled its earlier opinion in its second opinion. Presumably, the argument is that because the first opinion dismissed the federal claims on reasons not related to the statute of limitations, and because the second opinion did not clearly overrule the first opinion, this court should review those federal claims that were not explicitly dismissed as untimely. Because we find that our reasoning is equally applicable to the federal claims dismissed in the November 5, 2001 order, we do not need to discuss the bases on which the district court relied in its November 5 order.
E
Finally, there has been considerable confusion as to whether the Board responded in any way to Shumaker’s negative recommendation in 1999.4 The University’s position has been extremely contradictory and unclear on this question. For example, in some of its filings in the district court, the University seemed to claim that the Board did act upon Shumaker’s recommendation.5 Likewise, in its brief to this court, the University seemed to suggest that the Board had acted upon Shumaker’s recommendation in 1999. Appellant’s Brief at 7-8. Yet, in its initial answer to the complaint, the University denied Haeberle’s allegation that the Board rejected his tenure request in 1999. Compare J.A. 22 (Till 30-31) with J.A. 40 (¶ ¶ 35, 37). In addition, the University, in a different section of its brief to this court, explained that in situations where the President does not make the initial negative recommendation, “[t]he Board of Trustees takes no action.” Appellant’s Brief at 17.
Despite the University’s lack of clarity, Haeberle’s claims are time-barred. If the Board did in fact act in 1999, then Hae-berle’s claims are clearly time-barred. Even if the Board did not act in 1999, we still conclude (for reasons stated above) that the President’s recommendation constituted a final decision in light of the language of the University’s regulations. We emphasize, however, that we find the *902President’s decision to be “final” only for purposes of determining the proper statute of limitations period for Haeberle’s § 1983 claims. We express no opinion on the issue of finality with respect to the state law questions.
IV
For the reasons set forth above, the judgment of the district court is AFFIRMED. The plaintiffs federal claims will be DISMISSED and the two remaining state-law tort and contract claims raised in the amended complaint will be REMANDED to the state court.

. In. one of the motions filed in the district court, the University attached a letter from Shumaker dated February 22, 1999, which informed Haeberle of the tenure denial. This letter, however, cannot be considered on appeal because it was not part of the original complaint filed by Haeberle. In a motion for judgment on the pleadings, this court may only look at the pleadings themselves and exhibits "incorporated by reference into the complaint.” Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997); Fed.R.Civ.P. 12(c).


. This reasoning also applied to Haeberle's claims for money damages against Kaplan, Garrison, and/or Shumaker in their individual capacities.


. We note that although § 7 requires the President to offer a recommendation for any candidate “whose status is to be acted upon by the Board,” it provides no guidance as to when the Board must act.


. Haeberle conceded that the Board notified him in March 2000 that it had rejected the recommendation of the Faculty Grievance Committee and denied him tenure. Appellant’s Brief at 10-12.


. Haeberle, however, denied that the Board had acted, as it was allegedly required to do under Red Book regulations.